DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/3/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 5/4/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1 and 16-19 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application JP2015-219996 and PCT/JP2016/083014 filed on 11/10/2015 and 11/8/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/10/2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. US 2014/0127806, published 5/8/2014 (hereinafter Sekiguchi, reference of record) in view of Koizumi et al. WO 2015/080297, published 6/4/2015, priority date 11/27/2013 (hereinafter Koizumi, reference of record). This rejection is repeated for the same reasons of record as described in the office action mailed on 5/4/2021. A reply to applicant’s arguments is found below.
Regarding independent claims 1 and 19, Sekiguchi teaches a cell culture method comprising culturing cells in a medium containing a modified laminin fragment having integrin binding activity (para [0041]; para [0007], sections [1], [4], [5]), wherein the laminin fragment is present in the medium at a concentration of 0.03 μg to 25 μg of the laminin fragment per cm2 of culture surface area of a culture vessel (para [0041]), and also a working example of cells being successfully cultured in 0.13 μg/cm2 laminin E8 (Example 2, para [0114]), both values of which overlap/fall within with the laminin concentrations disclosed by the instant claim (i.e., 0.03-0.25 μg/cm2), wherein the cells are mammalian stem cells (para [0041]), and the method does not comprise the step of coating a the culture vessel with a laminin or a laminin fragment before seeding the cells in the culture vessel (para [0041]). Sekiguchi also teaches that the modified laminin fragment can be an α5β1ꝩ1 laminin (para [0007], section [7]; para [0093]). Sekiguchi provides alternative embodiments wherein the “laminin may be native laminin or a mutant laminin that has modifications of one or more amino acid residues but retains biological activities of the native laminin” (Sekiguchi, para 24). Thus, Sekiguchi provides motivation to experiment with a variety of both native and modified laminin fragments. 

Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920,924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations ... in order to be patentable, must be critical as compared 
Sekiguchi, however, does not expressly teach that the laminin E8 fragment is a native α5β1ꝩ1 laminin. 
Koizumi teaches culturing cells in laminin 512 or fragments thereof (para [004], sections [1]-[2]), which is the same molecule as the claimed α5β1ꝩ1 E8 fragment (abstract; para [004], sections [1]-[2]). Koizumi also teaches that the cells can be cells differentiated from a mammalian stem cell (para [0009], [0041]), which corresponds to the cells of claim 1. Koizumi further teaches that the cells can be cultured in the laminin or laminin fragments of its invention at concentrations of .01 μg/ml to 2 μg/ml (which overlaps with the concentration range of claim 19), which, according to Koizumi, corresponds to "0.0015 to 1.5 μg/cm2 or about 0.0015 to 0.3 μg /cm2 as an amount of laminin or fragments thereof in a solid phase per area of a culture container" (para [0066]), and that the laminin or laminin fragments can be mixed with the culture medium rather than coated onto the culture dish (para [0065]).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the modified laminin α5β1ꝩ1 E8 fragment taught by Sekiguchi with the native laminin α5β1ꝩ1 E8 fragment taught by Koizumi. Koizumi teaches that a native α5β1ꝩ1 E8 fragment can be used to successfully culture cells, and one of ordinary skill in the art would have been motivated to substitute the modified laminin α5β1ꝩ1 E8 fragment taught by Sekiguchi with the native laminin α5β1ꝩ1 E8 fragment taught by Koizumi because doing so would have also led to cell adherence to culture plates/dishes. In particular, one would have been motivated to use the native laminin α5β1ꝩ1 E8 fragment taught by Koizumi due to the particular integrin binding specificity to epithelial tissues and pluripotent stem cells which would promote cell adherence and culture viability (Koizumi para 53 and para 14 table).

Regarding claim 15, Sekiguchi teaches that the integrin is integrin α6β1 para [0012]; Fig. 4).
Regarding claim 16, Sekiguchi teaches that the cells are pluripotent stem cells (para [0040]).
Regarding claim 17, Sekiguchi teaches that the pluripotent stem cells are induced pluripotent stem cells (iPS cells) (para [0040]). 
Regarding claim 18, Sekiguchi teaches that the pluripotent stem cells are embryonic stem cells (ES cells) (para [0040]).

Response to Traversal
Applicant traverses the instant rejection by arguing that a person of ordinary skill would have understood that the modified laminin fragment described by Sekiguchi is integral to the invention for cell adhesion and regulation of growth factors. Thus, one of ordinary skill would not be motivated to modify Sekiguchi in view of Koizumi to utilize native laminin fragments, let alone the specific native laminin α5β1ꝩ1 E8 fragment as claimed. 
This argument has been fully considered but is not found persuasive. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Although it is granted that Sekiguchi does not expressly teach that the laminin E8 fragment is a native α5β1ꝩ1 laminin, Sekiguchi does provide alternative embodiments wherein the “laminin may be native laminin or a mutant laminin that has modifications of one or more amino acid residues but retains biological activities of the native laminin” (Sekiguchi, para 24). Thus, Sekiguchi provides motivation to experiment with a variety of both native and modified laminin fragments. overlaps with Applicant's concentration range of 0.15 μg/ml to 1.25 μg/ml (which Applicant teaches is equivalent to 0.03-0.25 μg/cm2), in culture medium to culture cells. Koizumi teaches that a native α5β1ꝩ1 E8 fragment can be used to successfully culture cells, and one of ordinary skill in the art would have been motivated to substitute the modified laminin α5β1ꝩ1 E8 fragment taught by Sekiguchi with the native laminin α5β1ꝩ1 E8 fragment taught by Koizumi because doing so would have also led to improved cell adherence to culture plates/dishes. In particular, one would have been motivated to use the native laminin α5β1ꝩ1 E8 fragment taught by Koizumi due to the particular integrin binding specificity to epithelial tissues and pluripotent stem cells which would promote cell adherence and culture viability (Koizumi para 53 and para 14 table). As shown in the table in para 14, each laminin trimer composition has varying expression sites and integrin binding specificity. Thus, one of ordinary skill would look to experiment with different laminin fragments to optimize cell adherence depending on the particular cell type being cultured. Furthermore, the physiochemical properties of the native laminin α5β1ꝩ1 E8 fragment taught by Koizumi are particularly advantageous to the non-coated culturing vessel as claimed given its high solubility and relatively shorter length, which would lead to further improvements in cell adherence.
Applicant further references Example 1 to show unexpected results in using native laminin α5β1ꝩ1 E8 fragment relative to full length laminin fragments and other variants. Applicant argues that a person of ordinary skill would appreciate that these results are surprising and unexpected over the entire range of experimental concentrations tested. 
This argument has been fully considered but is not found persuasive. Koizumi explicitly teaches that using laminin (including the exact same native laminin fragment as taught by Applicant) at such a culture range was routine and ordinary in the art, thus indicating that Applicant's "unexpected result" in 

Citation of Other Relevant Prior Art 
Sekiguchi et al. (U.S. Pat. Pub. 2012/0220031 Al), hereinafter Sekiguchi'2012, teaches a cell culture method comprising culturing cells in a medium containing a native laminin α5β1ꝩ1 E8 fragment having integrin binding activity (abstract; para [0009], section [1]) wherein the laminin fragment is present in the medium at a concentration of 0.03 μg/cm2 to 25 μg/cm2 (para [0009], section [2]), which overlaps with the laminin concentrations disclosed by the instant claim (i.e., 0.03-0.25 μg/cm2), and wherein the cells are mammalian stem cells (para [0009], section [1]).
Sekiguchi'2012, however, does not teach that the native α5β1ꝩ1 E8 fragment is dissolved in the cell culture media, but that the E8 fragment can be coated into wells prior to seeding cells.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633